DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/26/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6, 8-9, 11, 14-18, 21, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 24, it’s not clear what’s intended by “the two outer legs each include a first portion, and a second portion, wherein the first set of coils includes a first coil wound about the first portion of one of the two outer legs and a second coil wound about the first portion of the other one of the two outer legs, and wherein the second set of coils includes a first coil wound about the second portion of said one of the two outer legs and a second coil wound about the second portion of the other one of the two outer legs.” For examination, the claim in question is interpreted as having the coils 104, 106, 108, and 110 wound on their respective winding legs as shown in FIG. 1A.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. PG. Pub. No. 2010/0164674 A1).
With respect to claim 9, Wu teaches a transformer 3 (FIG. 2) comprising:
a magnetic structure 31-32 including a top member (left yoke), a bottom member (right yoke), and a plurality of legs 312, 311, 313, 322, 321, and 323 extending between the top member and the bottom member, the plurality of legs including two outer legs 312 and 322, and 313 and 323; and
a set of coils 33 and 34, and or 331 and 341 wound about the two outer legs of the magnetic structure and electrically coupled in series;
wherein the magnetic structure includes a center leg 311 and 321 positioned between the two outer legs; 
wherein no coil is wound about the center leg; and
wherein no gap physically separates any portion of the magnetic structure (paras. [0022]-[0024]).
With respect to claim 11, Wu teaches the transformer of claim 9 wherein, when the set of coils are energized, magnetic flux generated from the set of coils is cancelled in the center leg (para. [0023]). As seen in FIG. 4B, for example, the coils have same polarity, and the flux direction of the coils at the two outer legs would be the same. That would result in the flux direction of the coils at the center leg to be opposite, thereby canceling each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8, 14-15, 17-18, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wadlington et al. (U.S. PG. Pub. No. 2007/0046415 A1).
With respect to claim 1, Wu et al., hereinafter referred to as “Wu,” teaches a transformer 3 (FIG. 2) for a multiphase interleaved power converter, the transformer comprising:
a magnetic structure 31-32 including a top member (left yoke), a bottom member (right yoke), a plurality of legs 312, 311, 313, 322, 321, and 323 extending between the top member and the bottom member, the plurality of legs including two outer legs 312 and 322, and 313 and 323;
a first set of coils 33 and 34 wound about the two outer legs of the magnetic structure and electrically coupled in series; and
a second set of coils 331 and 341 wound about the two outer legs of the magnetic structure and electrically coupled in series;
wherein the magnetic structure includes a center leg 311 and 321 positioned between the two outer legs; 
wherein no coil is wound about the center leg; and
wherein no gap physically separates any portion of the magnetic structure (paras. [0022]-[0024]). Wu does not expressly teach the transformer comprising a middle member  positioned between the top member and the bottom member and extending between the two outer legs.
Wadlington et al., hereinafter referred to as “Wadlington,” teaches a transformer 10 (FIG. 1) comprising:
a middle member (middle leg member extending in vertical direction) positioned between the top member (left yoke) and the bottom member (right yoke) and extending between the two outer legs (para. [0020]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the middle member as taught by Wadlington to the transformer of Wu to provide the required flux path that can support the required multiphase operation without increasing size (paras. [0011]-[0013]).
With respect to claim 3, Wu in view of Wadlington teaches the transformer of claim 1 wherein, when the first set of coils are energized, magnetic flux generated from the first set of coils is cancelled in the center leg, and/or wherein, when the second set of coils are energized, magnetic flux generated from the second set of coils is cancelled in the center leg (Wu, para. [0023]). As seen in FIG. 4B of Wu, for example, the coils have same polarity, and the flux direction of the coils at the two outer legs would be the same. That would result in the flux direction of the coils at the center leg to be opposite, thereby canceling each other.
With respect to claim 6, Wu in view of Wadlington teaches the transformer of claim 1 wherein the first set of coils includes a first coil 34 wound about one 313 of the two outer legs and a second coil 34 wound about the other one 312 of the two outer legs.
With respect to claims 8 and 24, best understood in view of 35 USC 112(b) rejection, Wu in view of Wadlington teaches the transformer of claim 1 and a multiphase interleaved power converter as claimed in claim 14, respectively, wherein the two outer legs each include a first portion 313 and 312, and a second portion 323 and 322, wherein the first set of coils includes a first coil 34 wound about the first portion 313 of one of the two outer legs and a second coil 33 wound about the first portion 312 of the other one of the two outer legs, and wherein the second set of coils includes a first coil 341 wound about the second portion 323 of said one of the two outer legs and a second coil 331 wound about the second portion 322 of the other one of the two outer legs (paras. [0011]-[0013]).
With respect to claim 14, Wu teaches a multiphase interleaved power converter (FIG. 2) comprising a plurality of phases and a transformer 3 for the plurality of phases, the transformer including:
a magnetic structure 31-32 comprising:
a top member (left yoke); 
a bottom member (right yoke);
a plurality of legs 312, 311, 313, 322, 321, and 323 extending between the top member and the bottom member, the plurality of legs including two outer legs 312 and 322, and 313 and 323;
a first set of coils 33 and 34 wound about the two outer legs of the magnetic structure and electrically coupled in series; and 
a second set of coils 331 and 341 wound about the two outer legs of the magnetic structure and electrically coupled in series; 
wherein the magnetic structure includes a center leg 311 and 321 positioned between the two outer legs; 
wherein no coil is wound about the center leg; and
wherein no gap physically separates any portion of the magnetic structure (paras. [0022]-[0024]). Wu does not expressly teach the transformer comprising a middle member  positioned between the top member and the bottom member and extending between the two outer legs.
Wadlington teaches a multiphase interleaved power converter 10 (FIG. 1) comprising:
a middle member (middle leg member extending in vertical direction) positioned between the top member (left yoke) and the bottom member (right yoke) and extending between the two outer legs (para. [0020]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the middle member as taught by Wadlington to the transformer of Wu to provide the required flux path that can support the required multiphase operation without increasing size (paras. [0011]-[0013]).
With respect to claim 15, Wu in view of Wadlington teaches the multiphase interleaved power converter of claim 14 wherein the plurality of phases includes a first phase and a second phase, wherein the first set of coils are primary windings or secondary windings in the first phase, and wherein the second set of coils are primary windings or secondary windings in the second phase (Wu, para. [0023]).
With respect to claim 17, Wu in view of Wadlington teaches the multiphase interleaved power converter of claim 14 wherein the multiphase interleaved power converter is a two-phase interleaved LLC power converter (Wu, para. [0023], Wadlington, para. [0034]).
With respect to claim 18, Wu in view of Wadlington teaches the multiphase interleaved power converter of claim 14 wherein the first set of coils includes at least a first coil 34 wound about one 313 of the two outer legs and a second coil 33 wound about the other one 312 of the two outer legs (Wu, para. [0023]).
With respect to claim 21, Wu in view of Wadlington teaches the multiphase interleaved power converter of claim 14 wherein, when the first set of coils are energized, magnetic flux generated from the first set of coils is cancelled in the center leg, and/or wherein, when the second set of coils are energized, magnetic flux generated from the second set of coils is cancelled in the center leg (Wu, para. [0023]). As seen in FIG. 4B of Wu, for example, the coils have same polarity, and the flux direction of the coils at the two outer legs would be the same. That would result in the flux direction of the coils at the center leg to be opposite, thereby canceling each other.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wadlington, as applied to claim 15 above, and further in view of Ouyang et al. (U.S. PG. Pub. No. 2014/0340940 A1).
With respect to claim 16, Wu in view of Wadlington teaches the multiphase interleaved power converter of claim 15. Wu in view of Wadlington does not expressly teach the first phase is phased shifted ninety-degree relative to the second phase.
Ouyang et al., hereinafter referred to as “Ouyang,” taches a multiphase interleaved power converter (FIGs. 11-12(a)), wherein the first phase is phased shifted ninety-degree relative to the second phase (para. [0094]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ninety-degree phase shift as taught by Ouyang to the multiphase interleaved power converter of Wu in view of Wadlington to provide the required power flow.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. For example, Winkler et al. (U.S. PG. Pub. No. 2015/0287512 A1) teaches “magnetic flux Ф2 and Ф1 generated from the set of coils 20 and 30is cancelled in the center leg” as recited in claim 11 (FIG. 4, para. [0041])
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837